Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-28 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/21 has been entered.
Response to Arguments
Amendments and remarks are noted regarding double patenting rejections and they are withdrawn accordingly.
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, the amendments substantially change the scope of the claimed subject matter and necessitate new grounds of rejection with new prior art citations.
Rejections for similar independent and dependent claim(s) are revised and/or maintained accordingly.  Claim(s) 3-9, 15, 17, 20-26 remain objected to as allowable subject matter.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Said limitations interpreted under 35 U.S.C. 112(f) are: “means for” in claim 18-28.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

Claim 1, 2, 18, 19 rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. (US 2017/0251518) in view of Lee et al. (US 2018/0278310).
For claim 1, Agiwal teaches: A method of wireless communications by a user equipment (UE) (see at least 0396 and fig. 29, UE may comprise transceiver/controller), comprising:
monitoring for a plurality of beam-swept wake-up signal transmitted from a network entity before an ON period of a discontinuous reception (DRX) cycle (see at least 0173-0175 and fig. 13, UE may wake up to perform beam measurement before an On Duration/period of a DRX cycle (0359, connected mode DRX), thus receiving beam formed RS, CSI-RS, or SS transmitted by a BS (network entity).  0174, TX beams may be characterized by different timer intervals);
performing beam measurement of the detected beam-swept wake-up signal (see at least 0173-0175 and fig. 13, the UE may measure the TX-RX beams from the BS; 0174, UE may perform beam measurement based on an `X` duration calculated using the timer interval); and
reporting the beam measurement for use in beam management by the network entity (see at least 0173-0175 and fig. 13, the UE may send beam feedback to the BS which may perform DL communication accordingly; 0175-0176, beam switching/management may be performed based on feedback when necessary).
Agiwal does not explicitly teach: …plurality of beam-swept wake-up signal types, or: determining a type of a detected beam-swept wake-up signal based at least in part on an indication in the detected beam-swept wake-up signal, or: …performing beam measurement of the detected beam-swept wake-up signal based on the determined type of the detected beam-swept wake-up signal.  Lee from an analogous art teaches wherein UE may perform beam measurement based on a received type of (see at least 0162, 0165, BS may configure terminal with types of RS to measure for beam measurement e.g. SS type, CSI-RS type, or both, along with respective thresholds, thus UE may determine a received RS type when detecting a signal as CSI-RS or SS and apply measurement threshold accordingly).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Lee to the system of Agiwal, so the UE may be configured to determine a received RS type by detecting either a CSI-RS-type or SS-type signal (indication), and apply respective thresholds for beam measurement based on the type of RS, as suggested by Lee.  The motivation would have been to enhance beam measurement by allowing the BS to configure specific beam RS types with respective widths (Lee 0080) as well as beam quality thresholds for measuring (Lee 0162-0165 0103).
For claim 2, Agiwal, Lee teaches claim 1, Agiwal further teaches: wherein the beam-swept wake-up signal comprises a type of reference signal (see at least 0174, beam signals may comprise RS, CSI-RS, or SS).
Claim 18 recites an apparatus substantially similar to the method of claim 1 and is rejected under similar reasoning.
Claim 19 recites an apparatus substantially similar to the method of claim 2 and is rejected under similar reasoning.

Claim 10, 16, 27 rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. (US 2017/0251518) in view of Lee et al. (US 2018/0278310) in view of Guo (US 2004/0014429) in view of Baek et al. (US 2017/0195027).
For claim 10, Agiwal, Lee teaches claim 1, but not explicitly: further comprising receiving an indication of an updated beam set, based on the measurement report, to be used for subsequent transmissions of the beam-swept wake-up signal.  Guo from an analogous art teaches wherein (see at least Abstract and 0020, a transmitter may receive feedback based on measures of the quality of its sent transmission beams, and adjust its transmission beam pattern accordingly), Baek from an analogous art teaches wherein a BS may provide beam set to a UE before transmitting beam measurement signals (see at least 0119, BS may provide measurement information to the MS including transmission beams to be measured, prior to transmission).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Guo and Baek to the system of claim 1, so the beam feedback comprises quality measures for the BS to adjust its beam pattern in subsequent beam transmissions, as suggested by Guo, and the BS provides updated beam information to the UE, as suggested by Baek.  The motivation would have been to enhance beamforming by allowing the BS to dynamically adapt and notify its beam transmissions towards better quality (Guo 0020, Baek 0119).
For claim 16, Agiwal, Lee, Guo teaches claim 11, but not explicitly: further comprising transmitting an indication of the adjusted set of beams.  Baek from an analogous art teaches wherein a BS may provide beam set to a UE before transmitting beam measurement signals (see at least 0119, BS may provide measurement information to the MS including transmission beams to be measured, prior to transmission).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Guo and Baek to the system of claim 11, so the beam feedback comprises quality measures for the BS to adjust its beam pattern in subsequent beam transmissions, as suggested by Guo, and the BS provides updated beam information to the UE, as suggested by Baek.  The motivation would have been to enhance beamforming by allowing the BS to dynamically adapt and notify its beam transmissions towards better quality (Guo 0020, Baek 0119).
Claim 27 recites an apparatus substantially similar to the method of claim 10 and is rejected under similar reasoning.

Claim 11, 12, 28 rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. (US 2017/0251518) in view of Lee et al. (US 2018/0278310) in view of Guo (US 2004/0014429).
For claim 11, Agiwal teaches: A method of wireless communications by a network entity (see at least 0402 and fig. 30, BS may comprise transceiver/controller), comprising:
transmitting at least one of a plurality of beam-swept wake-up signal to a user equipment (UE) before an ON period of a discontinuous reception (DRX) cycle (see at least 0173-0175 and fig. 13, UE may wake up to perform beam measurement before an On Duration/period of a DRX cycle (0359, connected mode DRX), thus receiving beam formed RS, CSI-RS, or SS transmitted by a BS (network entity).  0174, TX beams may be characterized by different timer intervals);
receiving a beam measurement report from the UE, based on measurements of the beam-swept wake-up signal performed (see at least 0173-0175 and fig. 13, the UE may measure the TX-RX beams from the BS and send beam feedback to the BS; 0174, UE may perform beam measurement based on an `X` duration calculated using the timer interval).
Agiwal does not explicitly teach: …plurality of beam-swept wake-up signal types, or: wherein the at least one transmitted beam-swept wake-up signal type comprises an indication of the beam-swept wake-up signal type of that transmission, or: …measurements of the beam-swept wake-up signal performed based on a type of the measured beam-swept wake-up signal.  Lee from an analogous art teaches wherein UE may perform beam measurement based on a received type of reference signal (see at least 0162, 0165, BS may configure terminal with types of RS to measure for beam measurement e.g. SS type, CSI-RS type, or both, along with respective thresholds, thus UE may determine a received RS type when detecting a signal as CSI-RS or SS and apply measurement threshold accordingly).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Lee to the system of Agiwal, so the UE may be configured to determine a received RS type by detecting either a CSI-RS-type or SS-type signal (indication), and apply respective (Lee 0080) as well as beam quality thresholds for measuring (Lee 0162-0165 0103).
Agiwal does not explicitly teach: adjusting a set of beams used for a subsequent transmission of the beam-swept wake-up signal, based on the beam measurement report.  Guo from an analogous art teaches wherein transmission beam pattern may be adjusted based on beam feedback (see at least Abstract and 0020, a transmitter may receive feedback based on measures of the quality of its sent transmission beams, and adjust its transmission beam pattern accordingly).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Guo to the system of Agiwal and Lee, so the beam feedback comprises quality measures for the BS to adjust its beam pattern in subsequent beam transmissions, as suggested by Guo.  The motivation would have been to enhance beamforming by allowing the BS to dynamically adapt its beam transmissions towards better quality (Guo 0020).
For claim 12, Agiwal, Lee, Guo teaches claim 11, Agiwal further teaches: wherein the beam-swept wake-up signal comprises a type of reference signal (see at least 0174, beam signals may comprise RS, CSI-RS, or SS).
Claim 28 recites an apparatus substantially similar to the method of claim 11 and is rejected under similar reasoning.
Allowable Subject Matter
Claim 3-9, 13-15, 17, 20-26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
For claim 3, 13, 20 the prior art fails to teach/suggest: wherein the monitoring comprises monitoring for: a first type of beam-swept wake-up signal designed to cause the UE to wake-up for a (0174) but not monitoring for both the first type and second type of beam-swept wake-up signals as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yoo et al. (US 2017/0288763) discloses a method and apparatus for managing beam in beamforming system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467